In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Correctional Services, dated September 10, 1987, which, after a Superintendent’s hearing, found the petitioner guilty of violating certain prison disciplinary regulations, the appeal, by permission, is from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), entered November 23, 1987, as, upon transferring the proceeding to this court pursuant to CPLR 7804 (g), stayed enforcement of the determination pending a decision and order by the Appellate Division.
Ordered that the appeal is dismissed as academic, without *456costs or disbursements, in light of our decision in Matter of Hylton v Lord (148 AD2d 453 [decided herewith]). Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.